—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Brennan, J.), rendered June 27, 1984, convicting him of attempted criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence. By decision and order dated June 8, 1987, this court remitted the case to the Supreme Court, Queens County, to hear and report on the defendant’s application to withdraw his plea, and held the appeal in abeyance in the interim.
Ordered that the appeal is dismissed.
No hearing has been held because the defendant cannot be located. It appears that the defendant is not currently incarcerated or under parole supervision.
We agree with the report of the hearing court (Linakis, J.) that diligent efforts to locate the defendant have been made. All such efforts have been unsuccessful.
The effect of the defendant’s unexplained absence is that he is not available to obey the mandate of the court (cf, People v Howe, 32 NY2d 766; People v Jimenez, 97 AD2d 799). Therefore, the appeal is dismissed. Thompson, J. P., Lawrence, Kunzeman, Rubin and Sullivan, JJ., concur.